Title: To Thomas Jefferson from John M. Perry, 6 February 1825
From: Perry, John M.
To: Jefferson, Thomas


Sir
february 6th 1825
haveing seen mr Catlett on the subject of the road proposed to be run through his lot in front of his house & also having made the best arrangement with him I Could—I report to you the result—Mr Catlett is willing to take 110$ for the ground the road will take leaving eight feet in front of his house which 8 feet he wishes to inclose—and which is the width of the walk above—Mr Catlett further requires that when the road is made that the dirt must be thrown in front of his house so as to turn the water from it—this I consider not objectionable because it would be as easy to throw the dirt there as any where, & would as a matter of course be filled up in making the road—about a year before Mr Catlett purchased the property—there was a Jury impanneld to assess the damages upon this same  property and for the same purpose as now wanted, except that of the road runing in two feet of the house in place of 8 as now proposed by Mr Catlett—the virdit of the Jury at that time was 110$ or 113$ I forget which in case you like the arrangement I have been able to make it will be necessary to point out some made of payment—when the petition was made for  widening the road from Charlottesvile to the u—v— I then employed Colo Barbour he will be at home in the spring—and I have no doubt but that upon application to the Court the virdit of the former Jury would be confirmed, in that event the u.v. would loose nothing. Mr Catlett wishing the subject disposed of has induced me to take this method to inform you of what I have been able to do and also all the circumstances attending it which comes within my knowledge—leaving it to your better Judgement & advice how it shall be disposed of in futureRespectfully your obt StJohn M Perry